Judgment was entered in the Supreme Court,
Pee Curiam.
— The declaration of the plaintiffs charged that the defendants wrongfully, wilfully and injuriously, stopped up and obstructed the ways, passages, wharves, and slips of the plaintiffs. This was the second count, and in it the means of obstruction was not stated. The plea was not guilty, and the issue of course was, whether the defendant did wilfully and wrongfully stop up and obstruct the passage way into the plaintiff’s slips, the plaintiffs having averred the tenancy of the slip, and a right of ferriage across the river from and to their slip. It was only in the evidence that the means of obstruction appeared to be by the defendants permitting the steamboat “John A. Warner” to lie across the entrance of the plaintiffs’ slip, whereby free egress and regress out' of and into the slip were prevented. It is evident, therefore, that the primary questions in this issue were the plaintiffs’ right to the slip as a place of land mooring, and to its free use as a place of *106landing, and the wilful and unlawful obstruction of this right. The question did not concern the general right of navigation as common to the public, and to these two parties in particular, but concerned an alleged unlawful privation of the land use, where private rights of property existed. Hence it is plain that the judge at Nisi Prius was by this issue called upon to instruct the jury only upon the primary questions raised by the issue, unless the defendants asked instructions upon any qualification which they deemed to arise out of the evidence before the court. In this view of the case ,the judge gave pertinent and proper instructions. He said, the defendants had the same right to navigate the river in front of the plaintiffs’ slip as they had to navigate any other, part of the river, and an undoubted right to tie up and moor their steamboat in front of their own piers. On the other hand, he said, the defendants had no right to moor their steamboat immediately in front of the plaintiffs’ slip, so as to obstruct the plaintiffs’ use thereof, and prevent them from running their ferry boat in and out thereof, and had no right to overlap the plaintiffs’ slip, and thereby to prevent them from running their ferry boat in and out of the same, and if they did, such obstruction was unlawful. Now, clearly there was no error in this instruction. It stated the right of each party, and it was then a question of fact whether the defendants did thus wrongfully and wilfully obstruct the slip and the plaintiffs’ use of it. Now if the defendants thought their obstruction was only partial, and so far only as their own right to the use of their own wharf would justify a mere temporary obstruction, and therefore would be a reasonable and not a wrongful and injurious interference with the plaintiffs’ shore rights, it was .their duty, if the evidence admitted of this view, to ask the proper instruction upon their right thus far to interfere with the plaintiffs’ right of landing and mooring in their slip. The question was one of fact, dependent upon the evidence, and therefore to be decided by the jury. Now the defendants claimed no direction to the jury upon the question of their reasonable exercise of their own right, but demanded an instruction that the defendants’ interference with the plaintiffs’ right was justifiable, unless they maliciously exercised their right to the prejudice of the plaintiffs.. This was properly refused by the court, and left the defendants resting upon the question of a wilful and wrongful obstruction of the plaintiffs’ slip, so that the second and third prayers 'for instruction became immaterial, for if they were guilty of the wrongful act charged, there was no right to demand a re-arrangement of the plaintiffs’ time of running their boat, or of the length of intervals between coming into and going out of the slip. The fact whether the exercise by the defendants of their riparian right and their right of navigation was reasonable towards their neighbors, the plaintiffs, was so clearly dependent on the evidence, and therefore a matter for the jury, and this rea- ■ *107sonable exercise not being' made a distinct question, it is evident that there is nothing in the case which can make our decision infringe upon the right of navigation in the Delaware, and therefore the apprehended consequence cannot flow from the decision.
Judgment affirmed.